Case 16-31208      Doc 155    Filed 05/06/19       Entered 05/06/19 16:04:44   Page 1 of 14



                        UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF CONNECTICUT
                               NEW HAVEN DIVISION

In re:                                              :
                                                    :      Case No. 16-31208 (AMN)
BRIAN A. SCHATZ,                                    :
     Debtor                                         :      Chapter 13
                                                    :
                                                    :      RE: ECF Nos. 142, 143


                    MEMORANDUM OF DECISION AND ORDER
                    GRANTING IN PART AND DENYING IN PART
                    APPLICATIONS FOR COMPENSATION AND
                 REQUIRING DISGORGEMENT OF ATTORNEYS’ FEES

         This Memorandum of Decision and Order addresses the financial transaction

disclosure requirements mandated by 11 U.S.C. § 329(a) and Fed.R.Bankr.P. 2016(b),

and the practice of using “appearance counsel” to represent bankruptcy debtors on a

temporary or “drop in” basis in meetings of creditors pursuant to 11 U.S.C. § 341, in

hearings before the court, and otherwise throughout the pendency of a bankruptcy case.

Because the attorneys here – both the appearing attorney and the non-appearing

“appearance counsel” – failed to comply with Fed.R.Bankr.P. 2016(b), they are required

to disgorge some or all of the attorneys fees they were paid in this case.

         Pending are applications seeking allowance of attorneys’ fees and reimbursement

of expenses pursuant to 11 U.S.C. § 329, filed by Attorneys Andrea Anderson and

Howard Brown after the Court questioned their financial transactions with the debtor in

this Chapter 13 case. ECF Nos. 142, 143 (ECF No. 142 is the “Anderson Application”;

ECF No. 143 is the “Brown Application”; together they are the “Applications”). Attorney

Anderson sought allowance of $5,190.00 of attorney’s fees and $310.00 in expenses

while Attorney Brown sought allowance of $500.00 of attorney’s fees. For the reasons


                                               1
Case 16-31208        Doc 155      Filed 05/06/19       Entered 05/06/19 16:04:44         Page 2 of 14



that follow, the Anderson Application is GRANTED IN PART and DENIED IN PART, and

the Brown Application is DENIED, with certain of the fees paid to Attorney Anderson and

all of the fees paid to Attorney Brown to be disgorged as described below.

                                               FACTS

        This Chapter 13 case commenced on July 31, 2016 (the “Petition Date”), when

Attorney Anderson filed the debtor’s voluntary Chapter 13 petition. The debtor’s case

was fairly complex due to two bankruptcy dismissals within the preceding twelve months

(resulting in only a limited, automatic stay pursuant to 11 U.S.C. § 362(c)(4)) and the

debtor’s ownership of thirteen real properties.

        At all times relevant here, Attorney Anderson and Attorney Brown did not work in

the same law firm 1, but they shared a mailing address 2 and perhaps the same office

space 3 despite Attorney Anderson’s residence in Florida for the duration of the debtor’s

case. See ECF No. 134. Attorney Anderson filed Official Bankruptcy Form 2030 4, a

Disclosure of Compensation, stating that she agreed to accept $10,000.00 for the debtor’s

case having already received $2,500.00 from the debtor. ECF No. 12. Attorney Anderson


1        Attorney Anderson’s statement of facts states that the “Debtor was also advised that Attorneys
Brown and Anderson were not part of the same law firm and maintained separate practices.” ECF No.
134.
2        The mailing address for Attorney Anderson and Attorney Brown is listed in CM-ECF as 516
Ellsworth Avenue, New Haven, CT 06511. However, during hearings Attorney Anderson mentioned her
current residency in Florida several times and the Superior Court for the State of Connecticut’s records
regarding attorneys registered to practice in the State of Connecticut lists the Law Offices of Andrea
Anderson, L.L.C. with a mailing address of 1059 Maitland Center, Maitland, Florida 32751. See ECF No.
133.
3        The Court asked Attorney Brown in a hearing whether he and Attorney Anderson were “in the
same office.” See ECF Nos. 60, 61. Attorney Brown responded with a yes. Attorney Brown represented in
another hearing that he was with Attorney Anderson’s office. See ECF No. 72. The Court intended the
meaning of that question to be members or associates of the same law office under the Connecticut
Rules of Professional Responsibility and the Bankruptcy Code, rather than individuals sharing the same
physical space.
4
         Official Bankruptcy Forms are issued by the Director of the Administrative Office of the United
States Courts pursuant to Fed.R.Bankr.P. 9009.


                                                   2
Case 16-31208         Doc 155      Filed 05/06/19        Entered 05/06/19 16:04:44           Page 3 of 14



represented in Form 2030 that she had “not agreed to share the above-disclosed

compensation with any other person unless they are members and associates of my law

firm.” ECF No. 12. However, Attorney Anderson’s statement of facts filed after the

dismissal of the case regarding the pending compensation applications stated that she

advised 5 the debtor 6 that “Attorney Brown would be covering the 341 meeting and some

of the bankruptcy hearings” and that “Attorney Brown would be sharing some of the

retainer paid to Attorney Anderson.” ECF No. 134. Attorney Anderson’s statement of

facts further represented that she paid Attorney Brown $120.00 on January 26, 2017,

$80.00 on March 2, 2017, and the debtor paid Attorney Brown $300.00 at some time.

ECF No. 134.

        While Attorney Anderson submitted time records itemizing the time she spent

representing the debtor, it became apparent during the course of the Chapter 13 case

that Attorney Anderson generally did not appear at court hearings on the debtor’s behalf. 7

Attorney Brown represented the debtor at the § 341 8 Meeting of Creditors on October 28,

2016. See ECF No. 140. Attorney Anderson filed a Motion to Extend the Automatic Stay

(ECF No. 29), which was later denied for a failure to prosecute when neither she or any

other attorney appeared for the debtor at the hearing. See ECF No. 42.




5        Connecticut Rules of Professional Conduct 1.5 requires written communication rather than oral
communication regarding the scope of the representation and any fees for which the client will be
responsible.
6        The statement of facts also included an affidavit by the debtor stating that he consented to the fee
sharing agreement and that he was satisfied with his legal representation. ECF No. 134, Exhibit A.
7
         Of the seven pre-dismissal hearings held in this case, Attorney Anderson appeared at one, on
July 13, 2017. See ECF No. 96.
8      Unless otherwise noted, all statutory references are to Title 11, United States Code (the
“Bankruptcy Code”).


                                                     3
Case 16-31208        Doc 155       Filed 05/06/19        Entered 05/06/19 16:04:44          Page 4 of 14



        By contrast, Attorney Brown attended five hearings to consider confirmation of the

debtor’s Chapter 13 Plan and the Chapter 13 Trustee’s motion to dismiss the case in his

capacity as Attorney Anderson’s coverage counsel. 9 See ECF Nos. 60, 61, 72, 73, 80,

109, and 120. Attorney Brown was generally ineffective in representing the debtor. In a

hearing on March 2, 2017, Attorney Brown admitted that he had not reviewed the debtor’s

Chapter 13 Plan (a document of three pages) and deferred to Attorney Anderson who

was absent from the hearing. See ECF No. 72. Later in that hearing, the Court required

Attorney Brown to file a notice of appearance 10 and be familiar with the case for any future

hearings. See ECF No. 72. Attorney Brown was more familiar with the case at later

hearings but generally deferred to the absent Attorney Anderson regarding the salient

details of the case and future steps needed to confirm the debtor’s Chapter 13 Plan.

        The Court denied confirmation of the Debtor’s Fifth Amended Chapter 13 Plan and

granted leave to amend the plan on or before January 26, 2018. See ECF No. 123. A

sixth amended plan was not filed and pursuant to the order establishing the deadline, the

Court dismissed the debtor’s case on January 30, 2018, while retaining jurisdiction to

consider the allowance of compensation pursuant to § 330. See ECF No. 123. Attorney

Anderson failed to appear for a hearing on her application for compensation (ECF No.

87), which requested allowance of $10,000.00 for attorney’s fees and $310.00 for

expenses, of which $2,500.00 had been paid by the debtor. See ECF No. 125. Attorney

Anderson later agreed to reduce her fee request and now seeks allowance of $5,190.00

in attorney’s fees and costs of $310.00, for a total of $5,500.00. See ECF No. 142.



9
         Attorney Brown stated, “Attorney Anderson is really the one that was working on this. I am just
kind of covering for her.” ECF No. 72.
10
         Attorney Brown filed a Notice of Appearance in the case as ECF No. 79.

                                                     4
Case 16-31208        Doc 155      Filed 05/06/19       Entered 05/06/19 16:04:44         Page 5 of 14



          During the continued hearing to consider the allowance of Attorney Anderson’s

compensation in this case, Attorney Anderson argued that she did not share fees with

Attorney Brown, but rather paid him as an “operating expense.” See ECF No. 131. The

Court thereafter issued a scheduling order requiring Attorney Brown to file a statement

pursuant to Fed.R.Bankr.P. 2016(b)(essentially, Official Bankruptcy Form 2030) and set

a schedule for briefing at the request of Attorneys Anderson and Brown regarding the

question of whether payment of an appearance fee by Attorney Anderson to Attorney

Brown is considered “fee sharing” under 11 U.S.C. § 504. See, ECF Nos. 132, 134, 135,

and 141.

          Attorney Anderson then filed an amended Form 2030 disclosing the payments

totaling $200 to Attorney Brown. See ECF No. 138. Attorney Brown filed his own Form

2030 disclosing compensation of $500 from the debtor and from “other: See attached.”11

See ECF 135.

                                        APPLICABLE LAW


     I.      The Bankruptcy Court’s Supervision of a Debtor’s Transactions With Attorneys

          Several provisions of the Bankruptcy Code reflect Congress’ intent that bankruptcy

courts closely monitor and supervise compensation paid by debtors, both before and after

they file bankruptcy petitions. For example, § 329(a) of the Bankruptcy Code, “requires

an attorney for the debtor to file with the court a statement indicating any compensation

paid or agreed to be paid to such attorney for services rendered or to be rendered in

contemplation of or in connection with a case under the Code.” 3 Collier on Bankruptcy


11
        The attachment was an attorney bill with a signed statement by the debtor. The debtor indicated
that he understood that “part of the retainer I paid to Attorney Andrea Anderson was paid to Attorney
Howard Brown to compensate Mr. Brown for the above legal services.”

                                                   5
Case 16-31208     Doc 155    Filed 05/06/19       Entered 05/06/19 16:04:44   Page 6 of 14



¶ 329.03. Section 329, “should be read in conjunction with [Federal Rule of Bankruptcy

Procedure] 2016,” that “further specifies the disclosure requirements of section 329(a).”

3 Collier on Bankruptcy ¶ 329.03. Under § 329 and Rule 2016(b), the “statement also

must disclose the source of such compensation, even if the source is not the debtor but

a third party” and “must be filed whether or not the attorney intends to apply for

compensation under the Code.” 3 Collier on Bankruptcy ¶ 329.03.

      Rule 2016(b) also incorporates, “specifically the requirement that the statement

filed indicate whether the attorney has shared or has agreed to share in respect of any

such compensation with any other person.” 3 Collier on Bankruptcy ¶ 329.03. This

requirement should be read in conjunction with § 504 of the Bankruptcy Code that

expressly prohibits an attorney from sharing any compensation with another attorney that

is not another “member, partner, or regular associate” of the applicant’s law firm. See 11

U.S.C. § 504. The term “regular associate” is defined in Bankruptcy Rule 9001(10) as,

“any attorney regularly employed by, associated with, or counsel to an individual or firm.”

Fed.R.Bankr.P. 9001(10). Under that definition, the majority of courts prohibit debtor’s

counsel from hiring contract attorneys under § 504. See, e.g., In re Egwu, 2012 WL

5193958 (Bankr. D. Md. 2012)(coverage attorney employed by debtor’s counsel

constituted prohibited fee sharing); In re Bradley, 495 B.R. 747, 767 n. 11 (Bankr. S.D.

Tex. 2013)(use of an undisclosed “appearance attorney” violated § 504(a)); In re

Tarasiak, 280 B.R. 791 (Bankr. D. Mass. 2002)(fees disallowed under § 504(a) for

payments to an independent contractor professional).

      The fee sharing prohibition is also contained in the 2016(b) Statement (Form 2030)

and here Attorney Anderson initially certified that she had not agreed to “share the above-



                                              6
Case 16-31208       Doc 155      Filed 05/06/19       Entered 05/06/19 16:04:44       Page 7 of 14



disclosed compensation with any other person unless they are members or associates of

my law firm.” See ECF Nos. 12, 138. 12

        Courts have “either denied compensation or required disgorgement for fee sharing

in violation of section 504 for failure to disclose sharing arrangements under Rule 2016.”

4 Collier on Bankruptcy ¶ 504.02. A bankruptcy court also has power under § 329(b) to

reduce or disallow an attorney’s fees if “such compensation exceeds the reasonable value

of any such services, the court may cancel any such agreement, or order the return of

any such payment, to the extent excessive, to . . . (2) the entity that made such payment.”

11 U.S.C. § 329(b). See also In re Carmine Alessandro, 2010 Bankr. LEXIS 3116, 2010

WL 3522255, at *2 (Bankr. S.D.N.Y. Sept. 7, 2010)(holding that a “Court may reduce the

compensation if it finds that the amount requested is excessive or of poor quality").

     II. Practical Issues and Rules of Professional Conduct Implicated by Utilizing
            Appearance Counsel

        Appearance counsel are “attorneys who appear at proceedings at the request of,

and on behalf of, the debtors’ chosen attorney.” In re D'Arata, 587 B.R. 819, 825 (Bankr.

S.D.N.Y. 2018) citing In re Bradley, 495 B.R. 747, 757 n.1 (Bankr. S.D. Tex. 2013). These

attorneys are “generally not disclosed to the Court or to the Chapter 7 trustee before their

appearance, and debtors are usually unaware that an appearance attorney will be

representing them until right before the meeting or hearing.” In re D'Arata, 587 B.R. at

825 citing In re Bradley, 495 B.R. at 757. “Compounding these problems is that

appearance counsel often know little or nothing about the case.” In re D'Arata, 587 B.R.




12
        This form was later amended by Attorney Anderson after the Court expressed great concern
regarding the payments by Attorney Anderson to Attorney Brown. See ECF No. 138.

                                                  7
Case 16-31208     Doc 155    Filed 05/06/19       Entered 05/06/19 16:04:44   Page 8 of 14



at 825. Various courts around the country discourage the use of appearance counsel to

represent the debtor. See In re D'Arata, 587 B.R. at 825-826 (collecting cases).

      The “improper use of appearance counsel can ‘frustrate the negotiation and

communication process among the debtor, the creditors, and the trustee.’” In re D'Arata,

587 B.R. at 826 quoting In re Bradley, 495 B.R. at 804; see also In re Jacobson, 402 B.R.

at 365 ("[t]he practice of undisclosed 'appearance attorneys' creates problems—other

parties (and the court) are sandbagged, and the [d]ebtor, trustee, other creditors, and

counsel cannot readily communicate regarding scheduling or substance."). Additionally,

appearance counsel can promote a lack of accountability.

      Appearance attorneys are rarely listed as an attorney of record or co-
      counsel in a case and this can raise questions as to the legitimacy of their
      representation of debtors and their authority to speak for, or make
      admissions on behalf of, the debtor. While many appearance attorneys are
      competent lawyers, others are '[m]ere drones who give inadequate
      representation.’ If a court cannot determine who has the authority to speak
      on behalf of a debtor, a sizeable and unnecessary roadblock is thrown up
      in front of the bankruptcy process. The court overseeing a bankruptcy case
      must know who speaks for a debtor and whom it can hold accountable for
      any improprieties in the process.

      In re D'Arata, 587 B.R. at 826 quoting In re Bradley, 495 B.R. at 804 (internal
      citations omitted).

      The use of appearance counsel in bankruptcy counsel implicates several of the

Connecticut Rules of Professional Conduct. Rule 1.1 states that a “lawyer shall provide

competent representation to a client.     Competent representation requires the legal

knowledge, skill, thoroughness and preparation reasonably necessary for the

representation.” Conn. Rules of Prof'l Conduct 1.1. Rule 5.1 interplays with Rule 1.1 by

stating that a “lawyer having direct supervisory authority over another lawyer shall make

reasonable efforts to ensure that the other lawyer conforms to the Rules of Professional



                                              8
Case 16-31208      Doc 155   Filed 05/06/19       Entered 05/06/19 16:04:44   Page 9 of 14



Conduct.” Conn. Rules of Prof'l Conduct 5.1. Supervisory counsel violate Rule 5.1 when

they fail to ensure that appearance counsel are adequately prepared to address questions

at hearings, “thus leaving the Debtor with counsel in name only.” See In re D'Arata, 587

B.R. at 827.

       Rule 1.5 requires that the “scope of the representation, the basis or rate of the fee

and expenses for which the client will be responsible, shall be communicated to the client,

in writing.” Conn. Rules of Prof'l Conduct 1.5.

                                      DISCUSSION

       I.      Attorney Anderson’s Violations

       Attorney Anderson violated Fed.R.Bankr.P. 2016(b) and § 504 in several ways.

First, Attorney’s Anderson’s initial Form 2030 (ECF No. 12) stated that she would

represent the debtor at a meeting of creditors pursuant to 11 U.S.C. § 341 (a “341

Meeting”). However, Attorney Anderson instead paid Attorney Brown to represent the

debtor at the 341 Meeting. See ECF No. 140; See also ECF No. 135 (Attorney Brown’s

Form 2030 indicated he would represent the debtor at court hearings and 341 Meeting;

the form was filed after dismissal of the case). A 341 Meeting, although not presided

over—or even attended—by a judge, “may be the most significant event in such a case

for an individual debtor. . . .” In re D'Arata, 587 B.R. at 822. The debtor’s case here was

complex. The debtor needed a skilled and diligent attorney to have a good chance of

confirming a Chapter 13 plan. Thus, it was important for Attorney Anderson to attend the

§ 341 meeting to get the case on the right path to confirmation.

       Second, Attorney Anderson’s original Form 2030 stated that she agreed she would

not share compensation with any person who was not an associate of her law firm.



                                              9
Case 16-31208    Doc 155     Filed 05/06/19    Entered 05/06/19 16:04:44     Page 10 of 14



Sharing of compensation directly violates 11 U.S.C. § 504, because such sharing is

expressly prohibited with another attorney that is not another “member, partner, or regular

associate” of the applicant’s law firm. See 11 U.S.C. § 504. Attorney Anderson’s Joint

Memorandum of Law argued that both she and Attorney Brown, “explained to the Debtor

that Attorney Brown would be sharing some of the retainer paid to Attorney Anderson.

The Debtor was also advised that Attorneys Brown and Anderson are not part of the same

law firm and maintained separate practices.” ECF No. 134. Nonetheless, Attorney

Anderson violated § 504 by sharing compensation with an attorney that is not an

associate at her law firm. This conclusion is not affected by the alleged disclosure of the

sharing arrangement to the client since the statute requires transparency through the

Form 2030 filing with the court. If Attorney Anderson needed another attorney to assist

her on the debtor’s case, Attorney Anderson should have required the attorney to: (1)

execute a written retention and fee agreement with the debtor, (2) file a notice of

appearance and Form 2030 at the start of his or her representation of the debtor, (3) seek

compensation directly from the debtor, and (4) create a document outlining the tasks and

responsibilities to be completed by each attorney.

       Additionally, Attorney Anderson was under a continuing duty to file a supplemental

Form 2030 within fifteen (15) days after any payments or agreements not previously

disclosed. See Fed.R.Bankr.P. 2016(b). Attorney Anderson eventually filed an amended

Form 2030 after the case was dismissed when the Court had questioned the payments

to Attorney Brown. See ECF No. 138. At some undisclosed point between the filing of

the first Form 2030 (ECF No. 12) and the amended Form 2030 (ECF No. 138), Attorney

Anderson was paid an additional $3,000.00, leading to at least the inference that she did



                                              10
Case 16-31208       Doc 155      Filed 05/06/19      Entered 05/06/19 16:04:44          Page 11 of 14



not comply with Rule 2016(b) by updating her disclosure in a timely manner. Based on

this record, the Court will require disgorgement of a portion of Attorney’s Anderson’s

requested fees “for fee sharing in violation of section 504 or for failure to disclose sharing

arrangements under Rule 2016.” 4 Collier on Bankruptcy ¶ 504.02.

        Based on the record here, the Court concludes the amount originally disclosed as

having been paid as fees in the initial Form 2030, or $2,500.00, should be allowed along

with $310.00 as reimbursement of the filing fee cost. The balance paid to Attorney

Anderson that was not timely disclosed in an amended Form 2030 in violation of Rule

2016(b) – or $3,000.00 – is ordered to be disgorged.

        II.     Attorney Brown’s Violations

        Attorney Brown represented the debtor during several hearings, as well as during

the creditors meeting at the Office of the United States Trustee, without filing a notice of

appearance in the debtor’s case. 13 Attorney Brown only filed a notice of appearance

when directed to do so by the Court. See ECF Nos. 72, 79. Troublingly, the debtor paid

Attorney Brown for appearances at hearings during a time when no written fee agreement

existed, leading to a direct violation of Rule 1.5. See Conn. Rules of Prof'l Conduct 1.5;

ECF No. 134. In any event, Court intervention should not be necessary for an attorney

to file his notice of appearance for his client in a case pending in a federal court so that it

appears in the record of the case.

        Attorney Brown also failed to file Form 2030 until the Court directed him to do so

on April 2, 2018. See ECF No. 132. Rule 2016(b) requires that this statement be filed



13
         Since the conduct at issue here, the Court has adopted new local bankruptcy rules. Connecticut
Local Bankruptcy Rule 9010-1 requires that an “attorney entering an appearance in a case … shall first
file an appearance with the Court. . .”

                                                  11
Case 16-31208     Doc 155     Filed 05/06/19    Entered 05/06/19 16:04:44       Page 12 of 14



within fourteen (14) days after the petition for relief, or fifteen (15) days after any further

payment     or   agreement     is   made    that    was   previously   undisclosed.       See

Fed.R.Bankr.P.2016. Without filing any appearance in the record of this case, and

without any of the mandatory financial disclosures required by Rule 2016(b), Attorney

Brown attended the debtor’s 341 Meeting on October 26, 2016, and represented the

debtor in five hearings during 2017. Attorney’s Brown’s unreasonable and unexcused

delay in filing Form 2030 Statement of Compensation is a violation of § 329 and Rule

2016(b).   “This disclosure obligation is mandatory and not permissive, and it is a

continuing one.” 3 Collier on Bankruptcy ¶ 329.01. This failure compels this Court to

require disgorgement of the entirety of Attorney Brown’s fees for his failure to timely

disclose his fee arrangement by filing a Form 2030 disclosure. See 3 Collier on

Bankruptcy ¶ 329.01.

       Despite the debtor’s affidavit stating that he was “fully satisfied with the legal

serviced provided to [him] by Attorneys Anderson and Brown,” the Court concludes on

this record that Attorney Brown and Attorney Anderson did not adequately represent the

debtor. ECF No. 134. The debtor’s case was more involved than some Chapter 13 cases

due to his ownership of thirteen real properties, and the debtor was entitled to only a

limited stay because he filed this case on the heels of two prior bankruptcy dismissals

within the preceding twelve months.        Neither Attorney Anderson or Attorney Brown

prosecuted the debtor’s motion to extend the automatic stay (ECF No. 24), which was

denied for failure to prosecute resulting in the lapse of the automatic stay, the most

valuable legal advantage most debtors enjoy during a bankruptcy case. See ECF No.

42.



                                               12
Case 16-31208       Doc 155    Filed 05/06/19       Entered 05/06/19 16:04:44   Page 13 of 14



          Attorney Brown’s lack of preparation for one hearing and inability to adequately

represent the debtor’s interests during the case, combined with Attorney Anderson’s

repeated absence from court hearings, from the 341 Meeting, and her failure to ensure

adequate preparation of Attorney Brown (though he should not have appeared at all as

he had not complied with basic requirements of the Bankruptcy Code and Bankruptcy

Rules or the Rules of Professional Conduct) undoubtedly detracted from effective and

efficient management of the debtor’s case by the court, the Chapter 13 Trustee and the

debtor himself.

                                        CONCLUSION

          For the foregoing reasons, it is hereby

          ORDERED: That, pursuant to 11 U.S.C. § 329(b)(2), the Brown Fee Application

is DENIED; and it is further

          ORDERED: That, on or before June 28, 2019, Attorney Howard Brown shall

disgorge $500.00 to the debtor Brian Schatz; and it is further

          ORDERED: That, pursuant to 11 U.S.C. § 329(b)(2), the Anderson Fee

Application is GRANTED IN PART and Attorney Anderson is allowed attorney’ fees in

the amount of $2,500.00 and reimbursement of expenses in the amount of $310.00; and

it is further

          ORDERED: That, pursuant to 11 U.S.C. § 329(b)(2), the Anderson Fee

Application is DENIED IN PART and Attorney Anderson shall disgorge the amount of

$3,000.00, representing the amount paid as set forth in ECF No. 138 that is greater than

the amount allowed, on or before June 28, 2019, to the debtor Brian Schatz; and it is

further



                                                13
Case 16-31208     Doc 155    Filed 05/06/19    Entered 05/06/19 16:04:44      Page 14 of 14



       ORDERED: That, on or before June 28, 2019, Attorneys Anderson and Brown

shall each file a certification that they have disgorged the funds described in this Order.

                                      Dated on May 6, 2019, at New Haven, Connecticut.




                                              14
